Opinions of the United
2000 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-13-2000

Parrott v. Govt of VI
Precedential or Non-Precedential:

Docket 99-3688




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2000

Recommended Citation
"Parrott v. Govt of VI" (2000). 2000 Decisions. Paper 218.
http://digitalcommons.law.villanova.edu/thirdcircuit_2000/218


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2000 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed October 13, 2000

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 99-3688

ROY SYLVESTER PARROTT,
       Appellant

v.

GOVERNMENT OF THE VIRGIN ISLANDS

Appeal from the District Court of the Virgin Islands
(Division of St. Thomas and St. John)
D.C. Civil Action No. 98-cv-00152
District Judge: Honorable Thomas K. Moore
District Judge: Honorable Raymond L. Finch
Territorial Judge: Edgar D. Ross

Argued: April 13, 2000

Before: SLOVITER, ROTH and STAPLETON,
Circuit Judges

(Filed: October 13, 2000)
       Adam G. Christian, Esquire (Argued)
       Hodge & Francois
       1340 Taarnederg Road
       Charlotte Amalie, St. Thomas
       USVI, 00802

        Attorney for Appellant

       Iver A. Stridiron
       Attorney General
       Frederick Handleman
       Solicitor General
       Maureen P. Cormier (Argued)
       Assistant Attorney General
       Department of Justice
       48B-50 Kronprindsens Gade
       GERs Bldg., 2nd Floor
       Charlotte Amalie, St. Thomas
       USVI, 00802

        Attorneys for Appellee

OPINION OF THE COURT

ROTH, Circuit Judge:

Roy Parrott is currently serving a life sentence for a 1976
murder conviction, based on a violation of Virgin Islands
territorial law. He is appealing the dismissal by the District
Court of the Virgin Islands of his petition for collateral relief
under the Virgin Islands habeas statute, S 1303, Title 5 of
the V.I. Code. Parrott's claim poses a variation on issues we
have been facing when we interpret the 1984 amendments
to the Virgin Islands Revised Organic Act. In Parrott's
appeal, we must decide whether the Revised Organic Act's
changes to the jurisdictions both of the District Court and
of the Territorial Court, the local Virgin Islands court,
operate to vest jurisdiction solely with the Territorial Court
for habeas petitions arising from convictions for violations
of territorial law. The District Court answered"no" to this
question. We conclude, however, that the correct answer is
"yes." We will, therefore, reverse the dismissal of the habeas

                                 2
petition by the District Court and remand this case to it for
remand to the Territorial Court for further proceedings.

I. Factual and Procedural Background

Twenty-four years ago, the District Court of the Virgin
Islands, sitting as a local court of general jurisdiction,
convicted Parrott of first degree murder and of possession
of an unlicenced firearm and sentenced him to life in prison
without possibility of parole. Both crimes were violations
solely of the Virgin Islands local criminal code. Parrott twice
challenged his conviction by direct appeal to this Court but
was ultimately unsuccessful. On his first appeal, we
remanded Parrott's case to the District Court for a new
trial. See Government of Virgin Islands v. Parrott, 551 F.2d
553 (3d Cir. 1977) (remanding for concerns about jury
impartiality). The second trial ended with a hung jury. A
third trial was held, and at its conclusion the jury found
Parrott guilty of both crimes. The District Court reimposed
a life sentence without parole. Parrott appealed the
conviction. This time, we found no error and affirmed.

Parrott then twice petitioned the District Court for
collateral relief under the federal habeas statute, 28 U.S.C.
S 2255.1 Section 2255 authorizes review of sentences for
violations of federal laws. In his first petition, in 1984, the
District Court considered the merits and denied the
petition. We affirmed. Parrott's second petition under
S 2255 was rejected because it failed to overcome the
limitations that S 2255 places on successive federal habeas
actions.

In July 1998, Parrott made a third attempt to obtain
habeas relief, this time from the Territorial Court under the
local Virgin Islands habeas statute. See 5 V.I. Code Ann.
SS 1301-1325 (1997). The Territorial Court dismissed his
petition "without prejudice to refile in the District Court,"
reasoning that, although the Territorial Court had
jurisdiction over habeas petitions brought under the local
law, as a matter of comity and judicial economy the District
_________________________________________________________________

1. His first petition was filed under 28 U.S.C. S 2254 but treated by the
District Court as if it had been filed under S 2255.

                               3
Court was the better forum to hear the petition because it
had convicted and sentenced Parrott. See Parrott v.
Government of Virgin Islands, Misc. No. 58/98 (Terr. Ct. V.I.
July 17, 1998), JA at 3-8.

Parrott appealed the dismissal to the District Court
Appellate Division, which reviewed the matter in its
capacity as a local appellate court. Although the District
Court affirmed the dismissal, it relied on other grounds to
do so. The District Court recognized that, as a result of the
1984 amendments to Revised Organic Act and the
subsequent expansion of the Territorial Court's jurisdiction,
the District Court had been divested of original jurisdiction
over questions of purely local civil law, including habeas
petitions. The District Court concluded, however, that this
divestiture did not extend to all local habeas petitions and
that the Territorial Court's jurisdiction for local habeas
petitions extended only to prisoners that it had sentenced.
Prisoners sentenced under territorial law by the District
Court, in contrast, still had to submit their S 1303 habeas
petitions to the District Court. See Parrott v. Government of
Virgin Islands, 56 F. Supp. 2d 593, 595-96 (D.V.I. 1999).

The District Court emphasized that, because the 1984
amendments reconfigured its relationship with the
Territorial Court to mirror the relationship between federal
and state courts, the Territorial Court could not review a
decision originally made by the now "federalized" District
Court in its former territorial capacity. Unless the District
Court retained jurisdiction over petitions for S 1303 habeas
relief from the prisoners it had sentenced under local law,
those prisoners would be denied any habeas relief. That
denial in turn would violate the Revised Organic Act's
guarantee of the "great writ" to all Virgin Islands residents.
To avoid that result, the District Court concluded that it
must retain jurisdiction over local habeas petitions from
prisoners like Parrott. See id. The District Court determined
that because Parrott's petition had been filed in the
Territorial Court, the dismissal of the petition by the
Territorial Court was proper. It is this decision that Parrott
now appeals.

The District Court had jurisdiction as an appellate court
under both local law, 4 V.I. Code Ann. S 33, and the

                               4
Revised Organic Act, 48 U.S.C. S 1613a(a). We have
jurisdiction under 28 U.S.C. S 1291, S 1294(3), which
grants us appellate review over decisions from the District
Court of the Virgin Islands, and the Revised Organic Act, 48
U.S.C. S 1613a(c), which grants us appellate authority over
the District Court's decisions on matters of local law. We
review de novo the District Court's dismissal of a claim for
lack of subject matter jurisdiction under the Revised
Organic Act, including that court's "prediction,
interpretation and application of Virgin Islands law." Brow
v. Farrelly, 994 F.2d 1027, 1032 (3d Cir. 1993).

II. Territorial Court's Jurisdiction for Habeas Corpus
Petitions under V.I. Law2

A. Divestiture of District Court's Concurrent
Jurisdiction Over Local Civil Actions

Parrott's effort to obtain collateral relief before the
Territorial Court under the local habeas statute requires us
once again to clarify the scope of the jurisdictional changes
brought about by Congress's 1984 amendments to the
Revised Organic Act. See 48 U.S.C. SS 1611-1616 (West
1987 & Supp. 2000).3

With the 1984 amendments, Congress established the
framework for a dual system of local and federal judicial
review in the Virgin Islands. By virtue of these
amendments, the District Court now possesses the
jurisdiction of a "District Court of the United States." 48
_________________________________________________________________

2. We find ourselves in the unique position of having both parties agree
on the question of jurisdiction. For convenience, we will refer to both
parties as "Parrott." Further, although the Virgin Islands government
contended in its brief that we should also reach the merits of Parrott's
petition, at argument the government withdrew that contention.

3. The evolving roles of both the District Court and the Territorial Court
prior to these amendments have been comprehensively reviewed in our
other decisions. See e.g., Carty v. Beech Aircraft Corp., 679 F.2d 1051,
1053-56 (3d Cir. 1982); United States v. George , 625 F.2d 1081, 1087-88
(3d Cir. 1980). As these opinions demonstrate, the District Court, before
it was divested of original jurisdiction over local matters, served as a
local, or territorial, court when hearing cases based on local law.

                               5
U.S.C. S 1612(a).4 After the 1984 amendments, the District
Court continued to possess its statutorily granted local
jurisdiction. The Virgin Islands Legislature was now able,
however, to divest the District Court of original jurisdiction
for local matters by vesting that jurisdiction in territorial
courts established by local law for all causes for which "any
court established by the Constitution and laws of the
United States does not have exclusive jurisdiction." 48
U.S.C. S 1611(b).

To the extent that that divestiture power is exercised by
the legislature, the District Court loses jurisdiction to the
Territorial Court over local matters.5 See 48 U.S.C.
S 1612(b); see also Estate Thomas Mall, Inc. v. Territorial Ct.
of Virgin Islands, 923 F.2d 258, 262-63 (3d Cir. 1991)
(holding that, following the enactment of S 1612, divestiture
is not self-executing). Section 1612(b) provided the
mechanism to eliminate the overlap between the District
Court and the Territorial Court on local matters:

       The purpose of section 22(b) [48 U.S.C. S 1612(b)] is to
       eliminate the present situation of both the district
       court and the local court having jurisdiction over
       strictly local causes. Upon the effective date, the district
       court will not [sic] longer have jurisdiction over any
       cause over which local law has vested jurisdiction in
       the local courts. The decision as to whether jurisdiction
       over strictly local causes should be vested in the
       district courts or the local courts will be made by local
       law. At any time, . . . by vesting jurisdiction in the local
_________________________________________________________________

4. Although the Virgin Islands government argues in its brief that the
1984 amendments effectively granted District Court jurisdiction for
habeas petitions under 28 U.S.C. S 2254, we need not address this
argument because Parrott's petition for habeas relief under local law
does not put this issue in controversy. Moreover, as we held in Walker
v. Government of Virgin Islands (3d Cir. Oct. 13, 2000), as a result of
1984 amendments, the District Court of the Virgin Islands now has
jurisdiction over collateral challenges brought under S 2254. See id.,
slip
opinion at 7-8.

5. The District Court continues, however, to sit as an appellate court to
review local matters decided by the Territorial Court. See 48 U.S.C.
S 1613a(a).

                               6
       courts, the local law will have the effect of divesting the
       district court of jurisdiction.

103 Cong. Rec. S10527 (daily ed. Aug. 10, 1984) (statement
by Sen. Weicker) (emphasis added).

This divestiture is reinforced by   S 1613 of the Revised
Organic Act, which formalizes the   separate institutional
relationship between the District   Court and the Territorial
Court for, among other questions,   habeas petitions:

       The relations between the courts established by the
       Constitution or laws of the United States and the
       courts established by local law with respect to . . . the
       issuance of writs of habeas corpus . . . shall be
       governed by the laws of the United States pertaining to
       the relations between the courts of the United States,
       including the Supreme Court of the United States, and
       the courts of the several States in such matters and
       proceedings.

48 U.S.C. S 1613. This section ensures "that the relations
between the local courts of the Virgin Islands and the
federal courts . . . shall be the same as the relation between
the state courts and the federal courts . . . ." 130 Cong.
Rec. S10527 (daily ed. Aug. 10, 1984) (statement by Sen.
Weicker).

The Territorial Legislature took the first steps toward
eliminating concurrent jurisdiction in 1991 when it divested
the District Court of original jurisdiction over purely local
civil matters. See 4 V.I. Code Ann. S 76(a) (1997).6 As we
reasoned in Brow, S 1613 of the Revised Organic Act acts in
combination with S 76(a) of the V.I. Code to effectively
repeal any grant of concurrent jurisdiction to the District
Court over local actions once the Virgin Islands Legislature
_________________________________________________________________

6. This provision reads:

       Subject to the original jurisdiction conferred on the District
Court by
       section 22 [48 U.S.C. S 1612] of the Revised Organic Act of 1954,
as
       amended, effective October 1, 1991, the Territorial Court shall
have
       original jurisdiction in all civil actions regardless of the amount
in
       controversy . . . .

4 V.I. Code Ann. S 76(a) (1997).
7
has vested jurisdiction over local civil actions in the
Territorial Court. See Brow, 994 F.2d at 1035-36
(recognizing implicit repeal in 4 V.I. Code Ann.S 32).

Because habeas proceedings are generally considered
civil in nature, see Hilton v. Braunskill, 481 U.S. 770, 776
(1987), the term "civil action" includes habeas petitions.7
Thus, S 76(a)'s implied repeal of the District Court's
jurisdiction for local civil actions governs our interpretation
of the grant of jurisdiction in S 1303.

The situation here is complicated, however, by the fact
that, despite S 76(a)'s grant of jurisdiction in local actions to
the Territorial Court, the Virgin Islands code continues to
provide that "[t]he writ of habeas corpus may be granted by
the district court, upon petition by or on behalf of any
person restrained of his liberty." 5 V.I. Code Ann. S 1303
(emphasis added). We must, therefore, determine whether
the 1984 amendments affected the jurisdictional provisions
inherent in the language of S 1303 in that that section's
specific reference to writs of habeas corpus being granted
by the district court has never been amended. However,
when interpreting other Virgin Islands statutes in which the
grant of jurisdiction over civil actions had been made
expressly to the "district court," as it was in the habeas
provision, we have reached the conclusion that the
reference to the "district court" had been impliedly
repealed. See Moravian Sch. Advisory Bd. v. Rawlins, 70
F.3d 270, 273 (3d Cir. 1995) (construing implied repeal for
5 V.I. Code Ann. S 1421); Tamarind Resort Assoc. v.
Government of Virgin Islands, 138 F.3d 107, 114 (3d Cir.
_________________________________________________________________

7. Admittedly, habeas corpus proceedings are hybrid ones, providing a
civil remedy for a person in custody under criminal laws. These
proceedings have, however, been treated as civil, rather than criminal,
ones for purposes of determining jurisdiction. See Ex parte Tom Tong,
108 U.S. 556, 559-60 (1883) (concluding habeas is civil proceeding for
purposes of determining appellate jurisdiction). Although we more
recently have construed the term "civil action" to exclude habeas
petitions, we did so only in the procedural, not jurisdictional, context
of
the filing fees imposed under the Prison Litigation Reform Act. See
Santana v. United States, 98 F.3d 752, 754-56 (3d Cir. 1996) (discussing
intent of Congress to limit this provision to civil actions over prison
conditions brought under S 1983 and the Federal Tort Claims Act).

                               8
1998) (construing same for 21 V.I. Code Ann. S 913(d)). We
conclude that there is ample precedent in our
interpretation of other Virgin Islands statutes to conclude
that the reference to the "district court" inS 1303 has been
impliedly repealed by S 76(a). Cf. Walker v. Government of
Virgin Islands (3d Cir. Oct. 13, 2000) (holding that District
Court properly determined it was without jurisdiction to
grant habeas relief under S 1303 to prisoner convicted in
Territorial Court).

We note that when the District Court tried Parrott's case,
it did so as a local court acting under its then general
jurisdiction, which authorized it to serve the dual functions
of local territorial and federal court. The District Court no
longer fulfills these twin roles. Nevertheless, this former
duality of function does not prevent us from finding that
the elimination of the District Court's territorial function
impliedly repealed its territorial habeas function.

In sum, because S 76(a) operates to divest the District
Court of jurisdiction for all civil actions, including habeas
proceedings, we hold that the correct forum for Parrott's
habeas petition under 5 V.I. Code Ann. S 1303 is not the
District Court but the Territorial Court. Nor are we
dissuaded from reaching this result because the District
Court now has the jurisdiction of a "District Court of the
United States." As explained in the next section, while that
newly bestowed status circumscribes the District Court's
original jurisdiction, it does not create a constitutional
obstacle to the Territorial Court's review of its earlier
decisions.

B. Unified Sovereign Authority Under Article IV, S 3

In analyzing whether the Territorial Court had
jurisdiction for petitions brought under the Virgin Islands
habeas statute, the District Court gave priority to the
institutional separation between the two courts thatS 1613
of the Revised Organic Act requires, rather than to the
jurisdictional separation required by the Revised Organic
Act's S 1612. This priority, however, is mistaken. Because
both the Territorial Court and the District Court derive
their power from the same sovereign, i.e., the U.S.
Congress, the institutional separation is administrative

                               9
rather than constitutional. Consequently, this separation
does not prevent the Territorial Court from reviewing prior
decisions made by the District Court in cases in which the
District Court sat as a local court.

Because the separation is administrative rather than
constitutional, when the jurisdiction of these courts is
changed, as was accomplished by S 1612, there is no bar to
the Territorial Court exercising its revised jurisdiction to
review a judgment of the District Court made under
territorial law. The jurisdictional separation discussed
above indeed requires that the divesting of the District
Court of its jurisdiction for local civil actions also strips it
of jurisdiction for local habeas petitions from territorial
prisoners like Parrott, even though the District Court
sentenced those prisoners.

Under our earlier reasoning in Brow and Moravian Sch.
Advisory Bd., the Territorial Court possesses jurisdiction
over local habeas provisions from prisoners it tried and
sentenced. See Walker, slip opinion at 3-4 (3d Cir. Oct. 13,
2000) (citing Callwood v. Enos, slip opinion at 9 (3d Cir.
Oct. 13, 2000)); Parrott, 56 F. Supp. 2d at 596 n.10. The
District Court, nevertheless, concluded that our decision in
Joseph v. DeCastro, 805 F. Supp. 1242 (D.V.I. 1992), aff'd,
995 F.2d 217 (3d Cir. 1993) (affirming without opinion),
and the newly established "federal-state" relationship
between the two courts, which the Revised Organic Act's
S 1613 codified, prevented the Territorial Court from
reviewing the District Court's earlier convictions. Were it to
relinquish this jurisdiction, the District Court reasoned,
prisoners such as Parrott would be deprived of habeas relief
because territorial courts, like state courts, cannot review a
federal District Court decision. See Parrott, 56 F. Supp. 2d
at 596. This denial would in turn violate the Virgin Islands
Bill of Rights, which guarantees that "[a]ll persons shall
have the privilege of the writ of habeas corpus and the
same shall not be suspended except as herein expressly
provided." 48 U.S.C. S 1561 (West 1987 & Supp. 2000); see
also Parrott, 56 F. Supp. 2d at 596. We are not persuaded,
however, that this is the correct interpretation of the
Revised Organic Act's revised jurisdictional scheme.

                               10
First, the decision in Joseph, which concluded that the
District Court is the more appropriate forum for review of
local habeas petitions, can be distinguished because at the
time Joseph was decided, the District Court retained
original jurisdiction over many local criminal actions.
Moreover, the court in Joseph recognized that its
conclusion would change at such time as jurisdiction over
local crimes was vested in the local judicial system. Joseph,
805 F. Supp. at 1252. As of 1994, however, when the Virgin
Islands Legislature vested jurisdiction for all local crimes
with the Territorial Court, that jurisdictional obstacle was
removed. See 4 V.I. Code Ann. S 76(b)(1) & (c) (1997).8 Thus,
the District Court now lacks the concurrent jurisdiction
over local criminal actions that it shared with the Territorial
Court at the time of Joseph.9 The elimination of concurrent
jurisdiction does not prevent the Territorial Court from
reviewing District Court decisions before 1994 that were
based on local law. It does, however, preclude the local
court's review, under the local habeas law, of any District
_________________________________________________________________

8. This provision reads:

       Upon the effective date of this section, subject to the concurrent
       jurisdiction conferred on the District Court of the Virgin Islands
by
       sections 21 and 22 of the Revised Organic Act of the Virgin
Islands,
       as amended, the Territorial Court shall have original jurisdiction
in
       all criminal actions.

       . . .

       This section shall become effective January 1, 1994.

1993 V.I. Sess. L. 5890, SS 1, 3.

9. The District Court's decision also misconstrues the current scope of
its concurrent jurisdiction for criminal matters. See Parrott, 56 F. Supp.
2d at 596 n.8. Section 22(c) of the Revised Organic Act, codified at 48
U.S.C. S 1612(c), grants the District Court concurrent jurisdiction only
over those cases for which the District Court retains jurisdiction under
S 22(a) or (b), codified respectively at 48 U.S.C. SS 1612(a) and 1612(b).
As noted above, the District Court no longer retains original jurisdiction
over local criminal matters. See V.I. Code Ann. tit. 4, S 76(b)(1) & (c).
For
the same reason, our decision in United States v. Kennings, 861 F.2d
381 (3d Cir. 1988), that the District Court of the Virgin Islands sits as
a district rather than local court when hearing local criminal matters, is
distinguishable from Parrott's case. See id. at 389.
11
Court criminal convictions decided after 1994. The
Territorial Court can only exercise habeas review of cases in
which it is the successor court to the District Court of the
District Court's now-terminated territorial jurisdiction.10

The District Court was reluctant to construe the
Territorial Court's habeas jurisdiction to parallel our
reasoning in Brow and Moravian Sch. Advisory Bd. because
it wished to avoid having the Territorial Court review the
decision of a "federal" court. This purported federalism
concern is, however, a red herring: The restructuring of the
relationship between the District Court and the Territorial
Court in SS 1612 and 1613 of the Revised Organic Act
requires the opposite conclusion.

The District Court's power originates under Article IV,
S 3, which authorizes Congress to regulate the various U.S.
territories. See Binns v. United States, 194 U.S. 486, 491
(1904) (recognizing Congress's plenary power to define
institutional relationships in territories). Congress exercises
this authority through the Revised Organic Act, which
serves as the Virgin Islands constitution. See 48 U.S.C.
SS 1541-1645 (West 1987 & Supp. 2000); Brow, 994 F.2d at
1032. As such, the Revised Organic Act is also the source
of authority for the Virgin Islands Legislature. See 48
U.S.C. S 1574(a). It is through the Revised Organic Act that
Congress authorizes the local legislature to grant the
Territorial Court its jurisdiction. See 48 U.S.C. S1611(b).
Consequently, both the Territorial Court and the District
Court derive their respective jurisdictional grants from the
same sovereign -- namely, Congress, exercising its
authority under Article IV, S 3.

As a result, the District Court does not derive its
jurisdiction, as do other federal courts, from Article III. See
United States v. George, 625 F.2d 1081, 1088-89 (3d Cir.
1980).11 Nor has the District Court previously been treated
_________________________________________________________________

10. The one limitation on this general separation of jurisdiction for
local
criminal matters is when a charged local crime relates to federal crimes
as well. In that instance, the District Court retains concurrent
jurisdiction. See Callwood v. Enos, slip opinion at 7 (3d Cir. Oct. 13,
2000).
11. As the George court observed:

       [The District Court of the Virgin Islands] is, of course, a court

                               12
as "a court of the United States" or, as we say more
commonly, as an Article III court. See generally United
States v. Kennings, 861 F.2d 381 (3d Cir. 1988). In
Kennings, we applied the federal anti-bribery statute to
proceedings in the District Court of the Virgin Islands
because the statute covered the solicitation of bribes before
"any court," not just to bribery attempts by witnesses
appearing before courts "of the United States." Id. at 388-
89. Indeed, the District Court continues, even after the
1984 amendments, to classify itself as territorial, rather
than federal, in a constitutional sense. See 35 Acres Assoc.
v. Adams, 962 F. Supp. 687, 690 (D.V.I. 1997).

Thus, while Congress has elected, for administrative
purposes, to treat the Virgin Islands as a separate
sovereign, see Government of Virgin Islands v. Schneider,
893 F. Supp. 490, 495 (D.V.I. 1995), the constitutional
relationship between the territories and the federal
government remains unified:

        [I]n a federal Territory and the Nation, as in a city and
        a State, "[t]here is but one system of government, or of
        laws operating within [its] limits." City and State, or
        Territory and Nation, are not two separate sovereigns
        to whom the citizen owes separate allegiance in any
        meaningful sense, but one alone.

United States v. Wheeler, 435 U.S. 313, 321 (1978) (internal
citations omitted). Moreover, "vesting a territorial court with
jurisdiction similar to that vested in the District Courts of
the United States does not make it a `District Court of the
United States.' " Mookini v. United States , 303 U.S. 201, 205
(1938). See also Barnard v. Thorstenn, 489 U.S. 546, 551-
52 (1989) (holding that Supreme Court lacked supervisory
power over District Court of the Virgin Islands because that
court was not an Article III federal district court). Before the
_________________________________________________________________

        created by act of Congress, under the power to make rules and
        regulations respecting the territory belonging to the United States
        given by Article IV, section 3 of the Constitution, but is not a
court
        of the United States created under Article III, section 1.
625 F.2d at 1088-89.

                                13
1984 amendments, the District Court considered itself a
local court, see George, 625 F.2d at 1088, so that, for the
purposes of Parrott's trial, the District Court sat as a local
court. Federalism concerns, therefore, are not implicated in
matters where the District Court, in the past, reviewed
questions of local law sitting as a territorial court and
exercising its general jurisdiction. See Spink v. General
Accident Ins. Co. of Puerto Rico, Ltd., 36 F. Supp. 2d 689,
691 n.6 (D.V.I. 1999).

Until 1994, the District Court and the Territorial Court
had concurrent jurisdiction over most criminal actions and
thus shared power over these local actions. Now, that
jurisdiction lies solely in the Territorial Court. In this sense,
the Territorial Court's authority to review certain District
Court criminal convictions under local law is akin to that of
a successor court's power to review the decisions of its
predecessor in jurisdiction. See Excavation Constr., Inc. No.
One Contracting Corp. v. Quinn, 673 F.2d 78, 80 (3d Cir.
1982) (recognizing territorial court's successor jurisdiction
to municipal court). Cf. Beck v. Beck, 432 A.2d 63, 65 (N.J.
Sup. Ct. 1981) (recognizing its successor jurisdiction from
former Court of Chancery); Pennsylvania Power & Light Co.
v. Pennsylvania Pub. Util. Comm'n, 311 A.2d 151, 154 (Pa.
Commw. Ct. 1973) (recognizing its successor jurisdiction
from former Superior Court); Schiller v. Flatbush Message
Bureau, Inc., 108 N.Y.S.2d 828, 830 (N.Y. Sup. Ct. 1951)
(recognizing its successor jurisdiction from courts of colony
of New York).

Treating the Territorial Court as a successor court,
moreover, is consistent with Congress's objective to
eliminate the situation in which the District Court and the
Territorial Court share jurisdiction over purely local
matters. It also unifies in a single tribunal the review of
habeas petitions initiated under territorial law for territorial
law convictions. By contrast, the District Court's approach
would bifurcate this review so that prisoners sentenced
under local law by the District Court would have to submit
their local law petitions to that court, while all other
territorial prisoners would submit their petitions for review
by the Territorial Court.

                               14
Finally, S 1613's administrative separation of the two
courts does not implicitly deprive prisoners like Parrott of
their guaranteed right to habeas relief under the Revised
Organic Act's S 1561. No federalism concerns are implicated
when the two courts share, as products of Congress's
authority under Article IV, S 3, the same sovereign as the
source of their jurisdiction. For that reason, the restrictions
placed on the District Court's original jurisdiction by S 1612
properly limit review of local habeas petitions to the
Territorial Court.

III. Conclusion

Consistent with congressional purpose, S 76(a)'s implied
repeal of the District Court's jurisdiction for local civil
actions merely alters the forum for reviewing a local habeas
petition; it does not deprive prisoners like Parrott of their
guaranteed access to "the great writ." Consequently, we will
reverse the District Court's conclusion that it retains
jurisdiction over habeas petitions under S 1303, Title 5 of
the V.I. Code, if those petitions are submitted by prisoners
over whose convictions the District Court presided as a
local court of general jurisdiction. For the reasons stated
above, we conclude that the District Court was acting as a
"local court" when it sentenced Parrott. For that reason, the
Territorial Court is now the proper forum for review of
Parrott's local habeas petition. We will remand this matter
to the Territorial Court for further proceedings consistent
with this opinion.12
_________________________________________________________________

12. In remanding, we are in no way commenting on the merits of
Parrott's petition or on the circumstances under which the Territorial
Court may decline to exercise its Section 1303 jurisdiction over a
successive petition for post-conviction relief.

                               15
SLOVITER, Circuit Judge, Dissenting.

I agree with the majority's conclusion that following the
changes to the jurisdiction of the Territorial Court and the
District Court of the Virgin Islands, described in detail in
Walker v. Government of the Virgin Islands (3d Cir. Oct. 13,
2000), and Callwood v. Enos (3d Cir. Oct. 13, 2000), the
Territorial Court has jurisdiction under the Virgin Islands
statute, 5 V.I.C. S 1303, to grant a writ of habeas corpus
even though S 1303 does not explicitly so state.1 Unlike the
majority, however, I would not remand this matter so that
the Territorial Court can rule on Parrott's S 1303 petition.

The Territorial Court has already considered Parrott's
petition for a writ of habeas corpus under S 1303 and it
denied the petition on July 17, 1998. It did not deny the
petition because it believed it had no jurisdiction. Instead,
it concluded that "[a] determination by the Territorial Court
on the merits of this matter would not serve the ends of
justice." Parrott v. Government of the Virgin Islands, Misc.
No. 58/98, slip op. at 5 (Terr. Ct. V.I. July 17, 1998). When
it denied Parrott's petition without prejudice to his right to
refile in the District Court it did not know that we would
hold that the District Court had no jurisdiction under
S 1303. However, nothing in the Territorial Court's opinion
suggests that our holding would have made a difference in
its denial of the petition.

The Territorial Court noted that it would create"a
jurisdictional quagmire" were it to rule on decisions
previously entered by the federal courts and it exercised its
discretion to defer to those courts. It noted that the U.S.
Attorney's Office for the District of the Virgin Islands, not
the Office of the Attorney General of the Virgin Islands, was
the prosecutorial body which had presented the case to the
District Court; that the Territorial Court is not and should
not act as an appellate court for the District Court; that
there are unanswered procedural issues with respect to the
relationship between the Territorial Court and the Office of
the U.S. Attorney; and that the District Court was more
_________________________________________________________________

1. The statutory language provides, "[t]he writ of habeas corpus may be
granted by the district court, upon petition by or on behalf of any person
restrained of his liberty." 5 V.I.C. S 1303 (emphasis added).

                               16
familiar than the Territorial Court with the procedural
posture, record of proceedings, and arguments raised on
the first two petitions and appeals. Significantly, the
Territorial Court noted that in Saunders v. United States,
373 U.S. 1, 15-16 (1963), the Supreme Court held that a
successive habeas petition may be dismissed if the same
ground presented in the subsequent petition was
determined adversely to the petitioner on the prior petition,
the prior determination was on the merits, and the ends of
justice would not be served by reconsideration of the claim.

In Parrott's original petition for writ of habeas corpus,
filed in the District Court following Parrott's conviction in
the District Court of the territorial crimes offirst degree
murder and possession of an unlicensed firearm, Parrott
asserted ineffective assistance of counsel, violation of his
speedy trial right, and failure to give a cautionary
instruction.2 The District Court denied the petition on the
merits and we affirmed. Parrott's second petition for a writ
of habeas corpus pursuant to 28 U.S.C. S 2255 again raised
claims of ineffective assistance of counsel, as well as Brady
violations and an erroneous instruction, and was
transferred to this court for consideration as an application
to file a second or successive petition. This court denied
that application.

Parrott's S 1303 petition alleges ineffective assistance of
counsel (yet again), denial of his Fifth Amendment right to
due process and a fair jury trial, and the inapplicability of
14 V.I.C. S 2253, the Virgin Islands statute under which he
was convicted of the weapons charge. App. at 11-31. These
claims were available to Parrott at the time hefiled his first
motion under 28 U.S.C. S 2255. Allowing this duplicative
proceeding to continue would be contrary to Congress's
policy to eliminate successive habeas petitions.

The Territorial Court so recognized, as it referred to the
Saunders holding authorizing dismissal of successive
habeas petitions and it dismissed Parrott's petition after
expressly concluding that "the ends of justice" are not
_________________________________________________________________

2. Although the prior petitions have not been included in the Appendix,
we have no reason to doubt the accuracy of the summary by the
Government of the Virgin Islands in its brief.

                               17
served by reconsideration of the claim. It would be a
needless expenditure of judicial time and effort to direct
Parrott's third petition for collateral relief back to the
Territorial Court on remand. The majority's bland
statement that it is not commenting on the merits of
Parrott's petition, see Maj. Op. at 15 n.12, does not, in my
opinion, justify its decision.

Parrott has not only had ample opportunity to have his
request for collateral relief reviewed but he took full
advantage of that opportunity. I see no reason to give him
a third opportunity now, some 23 years after his conviction,
a conviction that was affirmed by this court on direct
appeal. Because the Territorial Court's ruling was not a
jurisdictional one and it already has set forth its views of
Parrott's petition, I think the majority is unnecessarily
playing ping pong with this case.

The majority rationalizes its decision that Parrott may
now file his third petition for collateral relief in the
Territorial Court under S 1303 on the theory that the
District Court was acting as a Territorial Court when it was
the forum for Parrott's trial on murder and unlawful
firearm possession. Not only does that fail to justify the
successive petition but it also fails to acknowledge that
when the District Court denied Parrott's motion under 28
U.S.C. S 2255 and this court affirmed that denial, we were
acting as federal courts. I know of no authority, and the
majority cites none, that would give the Territorial Court
jurisdiction to review that decision. Therefore, I would
affirm the order of the District Court Appellate Division
dismissing Parrott's petition, albeit for different reasons
than those given by that court.

Moreover, I am concerned that footnote 4 of the
majority's opinion unnecessarily introduces into this
opinion concerned with jurisdiction under S 1303 references
to 28 U.S.C. S 2254, a statutory provision that is irrelevant
to the issue in this case. It is, of course, true that in Walker
we hold that the District Court of the Virgin Islands now
has jurisdiction over challenges brought under S 2254.
However, Walker was convicted in Territorial Court, not in
District Court as here, and presumably would not have
been able to invoke S 2255. The three opinions we issue

                               18
today need not consider the habeas corpus route to be
taken by a defendant who is convicted in the future in the
District Court in a case where that court retains concurrent
jurisdiction with the Territorial Court. See 48 U.S.C.
S 1612(c); S 22 of the Revised Organic Act. I believe that the
number of cases in which the local crimes charged are
related to federal crimes may be more significant than the
majority suggests by its relegation of that concurrent
jurisdiction to a footnote. See Maj. Op. at 12 n.10. See also
Callwood v. Enos (3d Cir. Oct. 13, 2000). Hopefully, the
majority's footnote 4 will not be interpreted to suggest that
jurisdiction will be under S 2254 for the territorial crime
and S 2255 for the federal crime, further contributing to the
"judicial quagmire" referred to by the Territorial Court.

For the reasons set forth, I dissent from the decision of
the majority in this case.

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               19